DETAILED ACTION

This is the initial Office action based on the application filed on May 20, 2020. Claims 1-20 are currently pending and have been considered below.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite terminology that is not explicitly explained in the instant specification nor in the claims. For example, it is unclear what the term “splitter” means. Also, it is unclear whether a splitter acts as a noun or a verb in the context of the claims.
The concept of a “consistency group” is unclear in view of the specification either. For example, the instant specification at [0009] states “a consistency group may define a group of devices (e.g., machines, virtual machines, applications, storage, virtual disks) that are protected together.” Does that mean that there are multiple groups of devices and each group of devices has its own priority? Furthermore, based on the “selecting” limitation, are data packs sent based on priorities of each group that contains multiple devices? Also, it is unclear in what way the consistency group is associated with the splitter.
	Dependent Claims 2-11 and 13-20 contain the same issues as above because the dependent claims do not further define or explain the above issues.

	In light of not being able to establish appropriate metes and bounds of the claims, it is not possible to determine appropriate prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163